DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-10, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al. (U.S. 3,490,635).  Wilson et al. teaches a metal closure 100 for containers 110, comprising a capsule 51, 102 defining the body of the metal closure, designed to be applied to cover an opening (upper end of 110) of a container 110 for closing the container, the capsule comprising a circular part 51 from which extends a perimeter edge (which forms 102) designed to wrap circumferentially around the  by curling, wherein the edge extends in the direction at right angles or practically at right angles to the circular part (figure 3) and has a series of deformations 62 made in a radial direction (figure 9) towards the center of the capsule, designed to apply a pressure below a swelling 112  (see also col. 4 lines 65-66) of the opening to obtain a pulling action of the circular part 51 against the opening and form a seal, the deformations 62 being made in predetermined areas which do not affect the rounding or folding at 58.

Regarding claim 2, the rounding or folding of the edge 58 extends over 360° of the edge of the capsule (58 extends about entire perimeter 102).

Regarding claim 4, substantially constituting a so-called cap 100.

Regarding claim 6, Wilson et al. teaches a method for making a metal closure 100 for containers 110, equipped with a circular opening (at upper end of 110) which has a swelling 112 (see also col. 4 lines 65-66), comprising the following steps: a step of making a capsule 51, 102 (col. 6 line 66 – col. 7 line 30) defining the body of the metal closure, designed to be applied so that it covers the opening of a container 110 (figure 12) for closing the container, the capsule comprising a circular part 51, designed to rest on the opening (figure 12), and a perimeter edge 102 extending from the circular part 51 and designed to wrap circumferentially around the opening (figure 12), so as to form the seal of the metal closure relative to the above-mentioned container 110, and a step of making a rounding or folding the edge 58 actuated by curling (col. 7 lines 31-74).



Regarding claim 8, the curling 58 is performed by the following steps: positioning the capsule  inside a fixed contact element (col. 7 lines34-36) and equipped with a seat (figure 66), with the circular  facing towards the same and introduced in the seat (figure 6), retaining the capsule in position by an inner contact element (col. 7 lines 34-36) introduced in the edge, moving a sliding tubular contact element (12b) along the inner contact element (21) towards the fixed contact element (11b) for following a peripheral area of the edge causing a rounding or folding (col. 7 lines 31-74).

Regarding claim 9, the method comprising making the capsule by preparing a metallic disc 45 between a fixed contact element (11b) and an inner contact element (21) and introducing the inner contact element (21) inside the fixed contact element (at 11b) with deformation of the disc 45 and formation of the edge (col. 6 line 67 – col. 7 line 74),  retaining the capsule 45 in position by the inner contact element (21) introduced inside the edge,  axially moving a sliding tubular contact element (12b) along the inner contact element (21) towards the fixed contact element (11b) for following a peripheral area of the edge causing a rounding or folding.

Regarding claim 10, after applying the metal closure on the opening (figure 12) a series of deformation areas 62 made in a radial direction towards the center of the capsule is made on the edge (col. 7 line 75 – col. 8 line 52), which extends in the direction at right angles or practically at right angles to the circular part (figure 11), designed to apply a pressure below a swelling (12) of the opening to obtain a pulling action of the circular part against the opening and form the seal.


Regarding claim 14, after applying the capsule 100 on the opening the edge is made, which extends in the direction at right angles or practically at right angles to the circular part (figure 12), a series of deformation areas 62 made in a radial direction towards the center of the capsule, designed to apply a pressure below a swelling 112 (see also col. 4 lines 65-66) of the opening to obtain a pulling action of the circular part 51 against the opening and form the seal.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (U.S. 3,490,635). Wilson et al. discloses the claimed invention except for the number of deformations being between 6 and 14.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the closure of Wilson et al. with the number of deformations being between 6 and 14, in order to enlarge each rib for better gripping, and since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (U.S. 3,490,635) in view of Januchowsky (U.S. 1,257,710). Wilson et al. discloses the claimed invention except for the personalizing element. Januchowsky teaches that it is known to provide a cap with a personalizing element. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the closure of Wilson et al. with a personalizing element, as taught by Januchowsky, in order to advertise the contents.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the edge of the metal closure.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736